DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2020 and 8/5/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Olson 10,654,668 and in view of Kahen 2004/0089385.
In Re Claim 1, Olson teaches a grain bin powersweep with a sweep end wheel comprising:		an above-floor bin sweep conveyor (10, Fig. 2) including an auger (32, Fig. 2) drivingly coupled to an input shaft (30, Fig. 14) of a wheel reduction gearbox (46), the wheel reduction gearbox drivingly coupling the input shaft to an output shaft (94) of the wheel reduction gearbox, and the output shaft being drivingly coupled to the sweep end wheel (38); 
Olson does not teach the sweep end wheel including a plurality of tread brackets, a wheel plate, and an adjustable coupling corresponding to each of the tread brackets, each adjustable coupling selectively coupling one of the tread brackets to the wheel plate in one of a plurality of radial positions, 
However, Kahen teaches a sweep end wheel (Fig. 6) including a plurality of tread brackets (23), a wheel plate (21), and an adjustable coupling (34) corresponding to each of the tread brackets, each adjustable coupling selectively coupling one of the tread brackets to the wheel plate in one of a plurality of radial positions, with each of the plurality of radial positions corresponding to the tread bracket being located at a different radial distance from a central axis of rotation of the wheel plate. (See Fig. 6) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a wheel with a plurality of tread brackets in the powersweep of Olson as taught by Kahen in order to increase traction.
In Re Claim 16, Olson teaches a tread bracket comprising a tread component (44, Fig. 7) coupled to a bracket (42) component by being molded (Paragraph 0104) to the bracket component. 
In Re Claim 17, Olson teaches each tread bracket (44) having a tread portion 90that includes a contact surface having a convex shape. (Fig. 8)
In Re Claim 18, Olson teaches each tread portion including an inner face surface opposite the contact face surface having a planar shape. (Fig. 8, Fig. 14, Fig. 24) 
In Re Claim 19, Olson teaches wherein each tread bracket includes a tread portion with a contact face surface having a length in a circumferential wheel dimension that is larger than a width of the contact face surface. (See Fig. 11) 
In Re Claim 20, Olson teaches wherein the tread brackets are selectively coupled to the wheel plate leaving a gap between adjacent tread brackets in a circumferential direction. (Fig. 11) 
Regarding Claim 21, Olson/Kahem is silent concerning a first of a plurality of tread brackets formed of a first material and a second of a plurality of tread brackets is formed of a second material different from the first material.  However, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make a first of a plurality of tread brackets of a first material and a second of a plurality of tread brackets of a second material, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forsber and Rauser et al. teach a bin sweep with an end wheel.  Hein and Pitts teach a wheel with tread brackets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652